 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                                  UNITED STATES DISTRICT COURT
12                                 EASTERN DISTRICT OF CALIFORNIA
13

14

15 INTEL CORPORATION,                                       Case No. 2:18-cv-03061-MCE-AC
16                  Plaintiff,                              Order Granting Intel Corporation’s Motion
                                                            for Leave to File First Amended Complaint
17          vs.
                                                            Judge:      Hon. Morrison C. England, Jr.
18 DOYLE RIVERS, an individual, and DOES 1                  Date:       June 13, 2019
   through 10, inclusive,                                   Time:       2:00 p.m.
19                                                          Crtrm.:     7
                  Defendants.
20

21

22         The Court having read and considered Plaintiff Intel Corporation’s unopposed Motion for
23 Leave to File First Amended Complaint and the Memorandum of Points and Authorities and

24 attached exhibits in support thereof, hereby GRANTS Intel’s Motion for Leave to File a First

25 Amended Complaint. Not later than five (5) days following the date this Order is electronically

26 filed, Intel may file that amended document.

27 ///

28 ///


                  Order Granting Intel Corporation’s Motion for Leave to File First Amended Complaint
 1 Because a superseding pleading will be filed, Defendant’s pending Motion to Dismiss (ECF No.

 2 18) is DENIED as moot.

 3         IT IS SO ORDERED.

 4 DATED: June 6, 2019

 5

 6

 7

 8                                    _______________________________________
                                      MORRISON C. ENGLAND, JR.
 9                                    UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 -2-
       [PROPOSED] ORDER GRANTING INTEL’S EX PARTE APPLICATION FOR EXPEDITED DISCOVERY
